NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        AUG 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: LOREN MILLER; SARAH                      No. 16-60011
MILLER,
                                                BAP No. 15-1208
             Debtors,
______________________________
                                                MEMORANDUM*
LOREN MILLER,

                Appellant,

 v.

JEREMY W. FAITH, Trustee; SARAH
MILLER,

                Appellees.

                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
              Farris, Taylor, and Kurtz, Bankruptcy Judges, Presiding

                             Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Chapter 7 debtor Loren Miller appeals pro se from the Bankruptcy Appellate


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Panel’s (“BAP”) order dismissing for failure to prosecute his appeal from the

bankruptcy court’s summary judgment. We have jurisdiction under 28 U.S.C.

§ 158(d). We review for an abuse of discretion. Morrissey v. Stuteville (In re

Morrissey), 349 F.3d 1187, 1190 (9th Cir. 2003). We affirm.

      The BAP did not abuse its discretion by dismissing Miller’s appeal for

failure to file an opening brief and excerpts of record after the BAP provided

multiple extensions of time and warnings that failure to file a brief would result in

dismissal of the appeal. See id. at 1189-91; see also 9th Cir. BAP R. 8018(a)-2

(providing for dismissal of an appeal when an appellant “fails to file an opening

brief timely, or otherwise fails to comply with rules or orders regarding processing

the appeal . . .”); Clinton v. Deutsche Bank Nat’l Trust Co. (In re Clinton), 449

B.R. 79, 83 (9th Cir. BAP 2011) (pro se litigants in bankruptcy proceedings are not

excused from compliance with procedural rules).

      The BAP did not abuse its discretion by denying Miller’s third motion to

extend time to file an opening brief because Miller did not demonstrate cause for

relief. See Fed. R. Bankr. P. 9006 (explaining that the BAP “for cause shown may

at any time in its discretion” extend a deadline “if the request therefor is made

before the expiration of the period originally prescribed”).

                                          2                                    16-60011
      We reject as meritless Miller’s contentions regarding the alleged bad faith of

the BAP.

      Miller’s request to take judicial notice of the underlying proceedings, set

forth in his opening brief, is denied as unnecessary.

      AFFIRMED.




                                          3                                   16-60011